Exhibit SCANA CORPORATION DIRECTOR COMPENSATION AND DEFERRAL PLAN January 1, 2009 SCANA CORPORATION DIRECTOR COMPENSATION AND DEFERRAL PLAN TABLE OF CONTENTS SECTION 1. ESTABLISHMENT AND PURPOSE 1 1.1 ESTABLISHMENT OF THE PLAN 1 1.2 PURPOSE OF THE PLAN 1 SECTION 2. DEFINITIONS 2 2.1 DEFINITIONS 2 2.2 GENDER AND NUMBER 4 SECTION 3. ELIGIBILITY AND PARTICIPATION 5 3.1 ELIGIBILITY 5 3.2 ELECTION OF COMPENSATION PAYMENT 5 3.3 PAYMENT OF COMPANY STOCK 5 3.4 STOCK 5 3.5 ISSUANCE OF COMPANY STOCK 6 3.6 EFFECT OF STOCK DIVIDENDS AND OTHER CHANGES IN CAPITAL STRUCTURE 6 SECTION 4. ELECTION TO DEFER 7 4.1 DEFERRAL ELECTION 7 4.2 DEFERRAL PERIOD 7 4.3 ELECTION TO DEFER A PREVIOUSLY DEFERRED AMOUNT OR CHANGE THE MANNER OF PAYMENT 8 4.4 ELECTION TO CHANGE THE DEFERRAL PERIOD AND/OR FORM OF PAYMENT FOR POST-2004 DCD LEDGERS 9 SECTION 5. CREDITING AND INVESTMENT OF DEFERRALS 10 5.1 DCD LEDGER 10 5.2 ADJUSTMENT OF AMOUNTS CREDITED TO GROWTH INCREMENT LEDGER 10 5.3 ADJUSTMENT OF AMOUNTS CREDITED TO COMPANY STOCK LEDGER 10 5.4 DEEMED INVESTMENTS NOT ACTUAL INVESTMENTS 10 5.5 CHARGES AGAINST DCD LEDGER 10 SECTION 6. PAYMENT OF DEFERRED AMOUNTS 11 6.1 PAAYMENT OF DEFERRED AMOUNTS 11 6.2 MANNER OF PAYMENT 11 6.3 FORM OF PAYMENT 11 6.4 ACCELERATIOH OF PAYMENTS 12 6.5 FINANCIAL EMERGENCY 13 6.6 COMPLIANCE WITH DOMESTIC RELATIONS ORDER 14 SECTION 7. BENEFICIARY DESIGNATION 15 7.1 DESIGNATION OF BENEFICIARY 15 7.2 DEALTH OF BENEFICIARY 15 7.3 INEFFECTIVE DESIGNATION 15 SECTION 8. CHANGE IN CONTROL PROVISIONS 17 8.1 ACCELERATION DISTRIBUTIONS UPON CHANGE IN CONTROL 17 8.2 SUCCESSORS 17 8.3 AMENDMENT AND TERMINATION AFTER CHANGE IN CONTROL 18 SECTION 9. GENERAL PROVISIONS 19 9.1 CONTRACTUAL OBLIGATION 19 9.2 UNSECURED INTEREST 19 9.3 “RABBI” TRUST 19 9.4 NONALIENATION OF BENEFITS 19 9.5 SEVERABILITY 20 9.6 NO INDIVIDUAL LIABILITY 20 9.7 APPLICABLE LAW 20 SECTION 10. PLAN ADMINISTRATION, AMENDMENT AND TERMINATION 21 10.1 IN GENERAL 21 10.2 CLAIMS PROCEDURE 21 10.3 FINALITY OF DETERMINATION 21 10.4 DELEGATION OF AUTHORITY 21 10.5 EXPENSES 21 10.6 TAX WITHHOLDING 21 10.7 INCOMPETENCY 21 10.8 ACTION BY COMPANY 22 10.9 NOTICE OF ADRESS 22 10.10 AMENDMENT AND TERMINATION 22 10.11 PLAN TO COMPLY WITH CODE SECTION 409A 22 SECTION 11. EXECUTION 23 SCANA CORPORATION DIRECTOR COMPENSATION AND DEFERRAL PLAN SECTION
